Title: To Benjamin Franklin from ——— de Reine, 12 July 1778
From: Reine, —— de
To: Franklin, Benjamin


Monsieur Le docteur
a versailles le 12. juillet 1778.
Par ma lettre du premier mai dernier qui vous a été remise par M. brisson, j’ai eu l’honneur de vous envoyer pour semence du Riz nababe, ce [c’est] la meilleur de dix especes que j’ai cultivé aux indes oriental, avec des harricots du cap de bonne esperance, si vous le desiré je suis en état de vous donner du riz du tibet, qui a la balle noire qui ne laisse point d’avoir son merite.
Vous avez vû, Monsieur, mes idées pour rafraichir nos êquipages a bord de nos vaisseaux pour evitter les inconvenient qui en resulte en donnant dans les combats des boissons enivrante; l’experiance m’a apris ainsi que vous en avez vû le detail dans ma premiere lettre, combien l’usage du caffé est salutaire, meme a tous egards.
J’ai eu aussi l’honneur de vous offrire la recette pour faire le vin d’orange.
Je vous prie, Monsieur, de recevoir ces vers avec bontés, ils ont étés acceuilly de meme par tous nos ministres.
Il faut, Monsieur, pour animer la vertu dans tous les Etats, et singulierement la bravoure cette entousiasme qui allume ce feu divin!.. qui a fait dans tous les âges éclore les seuls grands hommes!.. J’ai l’honneur d’être avec respect Monsieur le docteur Votre tres humble et tres obeissant serviteur
De Reineancien capt. rue Sataury aux 4. bornes maison du chapelier
  a M. Le docteur franklin a passy.

